   Case 1:21-cr-00073-RJS-DBP Document 26 Filed 07/15/21 PageID.45 Page 1 of 4




ANDREA T. MARTINEZ, Acting United States Attorney (#9313)
NATHAN D. LYON, Special Assistant United States Attorney (#10171)
GAGE H. ARNOLD, Special Assistant United States Attorney (#13035)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                       IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, NORTHERN DIVISION



 UNITED STATES OF AMERICA,                               Case No. 1:21-CR-00073 RJS

                    Plaintiff,                           SECOND NOTIFICATION OF
                                                         COMPLIANCE AND REQUEST FOR
 vs.                                                     RECIPROCAL DISCOVERY

 JUSTIN MICHAEL VANDERWOUDE AND
 DANA JEAN STEELE,                                       Judge Robert J. Shelby

                    Defendants.


       The United States of America, by and through the undersigned, hereby files its second

notification of compliance with its discovery obligations in this case and request for reciprocal

discovery from the defendant.

       The United States gives notice that the following is being or has been provided to counsel

for the defendant via USAfx:




                                                −1−
   Case 1:21-cr-00073-RJS-DBP Document 26 Filed 07/15/21 PageID.46 Page 2 of 4




 Discovery produced: Bate Numbered Documents:

 NOC 2                  RPT-HSI-02-00001 RPT-HSI-02-00001.02
 (Investigative         RPT-HSI-02-00002 RPT-HSI-02-00002.02
 Reports)


       As additional discoverable material becomes available, such material will be provided

within a reasonable time. Throughout this case, the United States will provide material

discoverable under Rules 16 and 26.2 of the Federal Rules of Criminal Procedure and the Jencks

Act without requiring the defendant to make a specific request for such material. Upon the request

of the defendant, the United States will permit and facilitate the defendant’s own inspection,

copying or photographing of those items described/defined in Rule 16(a)(1)(E).

       The United States also hereby requests disclosure of evidence by the defendant (also known

as reciprocal discovery) pursuant to Rule 16(b) of the Federal Rules of Criminal Procedure and

DUCrimR 16-1(c). By providing Rule 16 discovery without requiring a specific request from the

defense, the United States invokes a reciprocal obligation on the defendant under DUCrimR 16-

1(c), which states that the defendant must allow the government to inspect and to copy the

following, as further defined in Rule 16 of the Federal Rules of Criminal Procedure:

              a.      Documents and tangible objects the defendant intends to introduce as
                      evidence at trial;

              b.      Reports of examinations and tests the defendant intends to introduce at trial
                      or that were prepared by a witness whom the defendant intends to call at trial;
                      and

              c.      A written summary of the testimony of any expert the defendant intends to
                      use a trial under Federal Rules of Evidence 702, 703 and 705.


                                                −2−
   Case 1:21-cr-00073-RJS-DBP Document 26 Filed 07/15/21 PageID.47 Page 3 of 4




The United States requests that the defendant provide to the government at a reasonable time

before trial, but no later than five working days before trial, copies of the material referenced in

this paragraph. Further, the United States requests continuing compliance with the reciprocal

discovery following the initial disclosure.

       The United States also hereby requests all written and recorded statements by any witness

other than the defendant whom the defendant intends to call at trial or a hearing covered by the

Jencks Act or Rule 26.2 of the Federal Rules of Criminal Procedure.

       DATED this 15th day of July, 2021.

                                                    ANDREA T. MARTINEZ
                                                    Acting United States Attorney

                                                    /s/ Nathan D. Lyon
                                                    GAGE H. ARNOLD
                                                    NATHAN D. LYON
                                                    Special Assistant United States Attorneys




                                                 −3−
   Case 1:21-cr-00073-RJS-DBP Document 26 Filed 07/15/21 PageID.48 Page 4 of 4




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that I am an employee of the United States Attorney=s Office, and that a

copy of the foregoing SECOND NOTIFICATION OF COMPLIANCE was made available to all

parties identified below on July 15, 2021.


       Kristen Angelos
       Attorney for Defendant Vanderwoude
       46 W. Broadway, Suite 110
       Salt Lake City, Utah 84101

       Bel-Ami de Montreaux
       Attorney for Defendant Steele
       montreauxfreres@aol.com
       montreauxlegal@yahoo.com


                                                 /s/ Beth Z. McAlpin
                                                 Beth Z. McAlpin
                                                 Legal Administrative Specialist




                                              −4−
